Title: 1772. Decr. 30. Wednesday.
From: Adams, John
To: 


       Spent this Evening with Mr. Samuel Adams at his House. Had much Conversation, about the State of Affairs—Cushing, Hancock, Phillips, Hawley, Gerry, Hutchinson, Sewall, Quincy, &c. &c. Adams was more cool, genteel and agreable than common—concealed, and restrained his Passions—&c. He affects to despize Riches, and not to dread Poverty. But no Man is more ambitious of entertaining his Friends handsomely, or of making a decent, an elegant Appearance than he. He has lately new covered and glased his House and painted it, very neatly, and has new papered, painted and furnished his Rooms. So that you visit at a very genteel House and are very politely received and entertained.
       Mr. Adams corresponds with Hawley, Gerry and others. He corresponds in England and in several of the other Provinces. His Time is all employed in the public Service.
       